DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-17 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12, 14-18 of copending Application No. 17/337,433  (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al (US 2019/0046134) in view of Kim et al (US 2015/0190107).
Regarding Claim 1, Imamura et al teach an image processing apparatus (treatment cart 11; Fig 2 and ¶ [0056]) comprising: at least one processor (controller 51, within the main body unit 21 of treatment cart 11; Fig 3 and ¶ [0071], [0198]-[0199]), wherein the processor is configured to acquire a radiographic image obtained by imaging an imaging region where a subject is present (controller controls camera 46 of x-ray source 24 to receive x-rays transmitted in field of view (FOV) that includes the cassette region 12 of the subject H and transform to a radiographic image; Figs 2, 3, 12 and ¶ [0069], [0071]-[0073], [0078]-[0079]), with a radiography apparatus (x-ray source 24 is used for x-ray imaging subject H; Figs 1-3, 12 and ¶ [0056]).
	Imamura et al does not teach to specify a structure image that is included in the radiographic image and represents a structure of a specific shape having transmittance of radiation lower than the subject, based on the specific shape, and execute image processing corresponding to the structure image on the radiographic image.
Kim et al is analogous art pertinent to the technological problem addressed in this application and teaches to specify a structure image that is included in the radiographic image and represents a structure of a specific shape having transmittance of radiation lower than the subject, based on the specific shape (markers (example Pm2-Pm5) may be a specific shape and material capable of reflecting radiation signals that is included in the radiation signal to create the radiographic image; Figs 9A-9C and ¶ [0118]-[0126]), and execute image processing corresponding to the structure image on the radiographic image (the marker image may be extracted by the registration information extraction unit 343 and analyzed by the registered image generation unit 345; ¶ [0125], [0136]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Imamura et al with Kim et al including to specify a structure image that is included in the radiographic image and represents a structure of a specific shape having transmittance of radiation lower than the subject, based on the specific shape, and execute image processing corresponding to the structure image on the radiographic image. Imamura et al teaches the use of one or more markers in the imaging (see ¶ [0154]-[0155], [0166]) but does not describe radiation transmittance properties. Kim et al describes characteristic properties of markers used in radiographic imaging to assist in improving the generation and analysis of registration (image) information (¶ [0118], [0136]), thereby providing motivation to combine the teachings of Imamura et al with Kim et al.

Regarding Claim 2, Imamura et al in view of Kim et al teach the image processing apparatus according to claim 1 (as described above), wherein Imamura et al teach the processor (controller 51, within the main body unit 21 of treatment cart 11; Fig 3 and ¶ [0071], [0198]-[0199]) is configured to acquire a distance to an imaging target in the imaging region, and specify the structure image based on the distance and the specific shape (the calculation unit 127 of controller 51 includes acquiring distance information of imaging targets (such as the marker on the cassette 12 side surface 85C) from image sensor 60, of position detection unit 13, and can include identifying the marker rectangular shape and distance using the camera image 120; Figs 2, 4A, 12 and ¶ [0078]-[0079], [0120]-[0123], [0154]-[0155]).
Regarding Claim 3, Imamura et al in view of Kim et al teach the image processing apparatus according to claim 2 (as described above), wherein Imamura et al teach the processor (controller 51, within the main body unit 21 of treatment cart 11; Fig 3 and ¶ [0071], [0198]-[0199]) is configured to acquire a distance image captured by a distance image capturing apparatus (image sensor 60, of position detection unit 13, acquires a positional signal as a two dimensional image, used for measuring distance; Fig 2, 4A and ¶ [0070], [0123]) that captures a distance image representing a distance to the imaging target, and acquire the distance based on the distance image (an optical camera is used as the image sensor 60 to capture an image of the marker and the marker distance to the cassette 12 (target) while the calculation unit 127 is used to measure distance from the image sensor 60 to the marker and cassette; Figs 2, 4A, 25 and ¶ [0123], [0154]).  
Regarding Claim 4, Imamura et al in view of Kim et al teach the image processing apparatus according to claim 3 (as described above), wherein Imamura et al teach the distance image capturing apparatus captures the distance image using a time-of-flight (TOF) system (the image sensor 60 can capture the target and measure distance using a time of flight camera 150; Figs 2, 4A, 25 and ¶ [0079]).  
Regarding Claim 5, Imamura et al in view of Kim et al teach the image processing apparatus according to claim 3 (as described above), wherein Imamura et al teach the processor (controller 51, within the main body unit 21 of treatment cart 11; Fig 3 and ¶ [0071], [0198]-[0199]) is configured to detect a structure distance image corresponding to the specific shape from the distance image based on the distance, and specify, as the structure image, an image corresponding to the structure distance image from the radiographic image (the marker shape can be detected from the camera image created by the image sensor 60 (corresponding to a structure distance image) and the calculation unit 127 can identify a corresponding distance of the marker from the radiographic image 72 from the in-image cassette position; Figs 2, 4A, 8, 12, 15 and ¶ [0067]-[0070], [0079], [0090], [0110]-[0113], [0120]-[0123], [0154]).  
Regarding Claim 8, Imamura et al in view of Kim et al teach the image processing apparatus according to claim 2 (as described above), wherein Imamura et al teach the processor (controller 51, within the main body unit 21 of treatment cart 11; Fig 3 and ¶ [0071], [0198]-[0199]) is configured to acquire a visible light image obtained by imaging the imaging region with a visible light image capturing apparatus and specify the structure image included in the radiographic image based on a shape detected from the visible light image and the distance (a camera 46 in the camera image acquisition unit 125 generates a visible light camera image 120 that includes the field of view of the x-ray image 72, both images can include the marker along the cassette 12 side 85C, in which the marker shape and distance is determined by the calculation unit 127; Fig 2, 4A, 8, 10, 12, 15 and ¶ [0103]-[0106], [0111]-[0113], [0115]-[0116], [0120]-[0123], [0154]).  
Regarding Claim 9, Imamura et al in view of Kim et al teach the image processing apparatus according to claim 1 (as described above), wherein Imamura et al teach the processor (controller 51, within the main body unit 21 of treatment cart 11; Fig 3 and ¶ [0071], [0198]-[0199]) is configured to acquire a visible light image obtained by imaging the imaging region with a visible light image capturing apparatus (a camera 46 can be attached to the x-ray source 24 and can capture an camera image 120 of the same field of view imaging region used by the x-ray source 24; Figs 2, 12 and ¶ [0066]-[0067]), detect a structure visible light image corresponding to the specific shape from the visible light image (a marker along the cassette 12 side 85C, in which the marker shape and distance is determined by the calculation unit 127, can be identified in the image; Figs 2, 12 and ¶ [0115]-[0116], [0120]-[0123], [0154]-[0155]) and specify, as the structure image, an image corresponding to the structure visible light image from the radiographic image (the camera image 120 captures the FOV of the radiation image 72 and therefore the marker could be viewed in camera image; ¶ [0154]-[0155], [0166]).  
Regarding Claim 13, Imamura et al in view of Kim et al teach the image processing apparatus according to claim 1 (as described above), wherein Imamura et al teach the processor (controller 51, within the main body unit 21 of treatment cart 11; Fig 3 and ¶ [0071], [0198]-[0199]) is configured to execute the image processing on a region other than the structure image in the radiographic image (image processing is performed on the subject H rather than on the position detection unit 13 and/or marker; ¶ [016]-[0148]).  
Regarding Claim 14, Imamura et al in view of Kim et al teach the image processing apparatus according to claim 1 (as described above), wherein Kim et al teach the image processing is contrast enhancement processing (image adjustment unit 341 may adjust and normalize images including adjusting the contrast; ¶ [0105]).  

Regarding Claim 15, Imamura et al teach a radiography system (x-ray imaging system 10 includes electronic cassette 12, detection unit 13 and treatment cart 11 and is used for x-ray imaging subject H; Figs 1-3, 12 and ¶ [0055]-[0056]) comprising: a radiography apparatus that captures a radiographic image of a subject ((x-ray source 24 is used for x-ray imaging subject H; Figs 1-3, 12 and ¶ [0056]).
Imamura et al does not teach all elements of the image processing apparatus according to claim 1 (as described above).
Kim et al is analogous art pertinent to the technological problem addressed in this application and teaches elements not taught by Imamura et al of the image processing apparatus according to claim 1 (as described above).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Imamura et al with Kim et al including elements of the image processing apparatus according to claim 1 (as described above).
Regarding Claim 16, Imamura et al teach an image processing method (method for operating radiography system; ¶ [0027], [0212]), wherein a computer (controller 51, within the main body unit 21 of treatment cart 11; Fig 3 and ¶ [0071], [0198]-[0199], [0212) executes processing of acquiring a radiographic image obtained by imaging an imaging region where a subject is present (controller controls camera 46 of x-ray source 24 to receive x-rays transmitted in field of view (FOV) that includes the cassette region 12 of the subject H and transform to a radiographic image; Figs 2, 3, 12 and ¶ [0069], [0071]-[0073], [0078]-[0079]), with a radiography apparatus (x-ray source 24 is used for x-ray imaging subject H; Figs 1-3, 12 and ¶ [0056]).
Imamura et al does not teach specifying a structure image that is included in the radiographic image and represents a structure of a specific shape having transmittance of radiation lower than the subject, based on the specific shape, and executing image processing corresponding to the structure image on the radiographic image.  
Kim et al is analogous art pertinent to the technological problem addressed in this application and teaches specifying a structure image that is included in the radiographic image and represents a structure of a specific shape having transmittance of radiation lower than the subject, based on the specific shape (markers (example Pm2-Pm5) may be a specific shape and material capable of reflecting radiation signals that is included in the radiation signal to create the radiographic image; Figs 9A-9C and ¶ [0118]-[0126]), and executing image processing corresponding to the structure image on the radiographic image (the marker image may be extracted by the registration information extraction unit 343 and analyzed by the registered image generation unit 345; ¶ [0125], [0136]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Imamura et al with Kim et al including specifying a structure image that is included in the radiographic image and represents a structure of a specific shape having transmittance of radiation lower than the subject, based on the specific shape, and executing image processing corresponding to the structure image on the radiographic image. Imamura et al teaches the use of one or more markers in the imaging (see ¶ [0154]-[0155], [0166]) but does not describe radiation transmittance properties. Kim et al describes characteristic properties of markers used in radiographic imaging to assist in improving the generation and analysis of registration (image) information (¶ [0118], [0136]), thereby providing motivation to combine the teachings of Imamura et al with Kim et al.

Regarding Claim 17, Imamura et al teach a non-transitory computer-readable storage medium storing an image processing program causing a computer (storage 54, within the main body unit 21 of treatment cart 11, stores a control program for operating the system; Fig 3, 14 and ¶ [0076], [0114], [0198]-[0199], [0212) to execute processing of acquiring a radiographic image obtained by imaging an imaging region where a subject is present (controller controls camera 46 of x-ray source 24 to receive x-rays transmitted in field of view (FOV) that includes the cassette region 12 of the subject H and transform to a radiographic image; Figs 2, 3, 12 and ¶ [0069], [0071]-[0073], [0078]-[0079]), with a radiography apparatus (x-ray source 24 is used for x-ray imaging subject H; Figs 1-3, 12 and ¶ [0056]).
Imamura et al does not teach specifying a structure image that is included in the radiographic image and represents a structure of a specific shape having transmittance of radiation lower than the subject, based on the specific shape, and executing image processing corresponding to the structure image on the radiographic image.  
Kim et al is analogous art pertinent to the technological problem addressed in this application and teaches specifying a structure image that is included in the radiographic image and represents a structure of a specific shape having transmittance of radiation lower than the subject, based on the specific shape (markers (example Pm2-Pm5) may be a specific shape and material capable of reflecting radiation signals that is included in the radiation signal to create the radiographic image; Figs 9A-9C and ¶ [0118]-[0126]), and executing image processing corresponding to the structure image on the radiographic image (the marker image may be extracted by the registration information extraction unit 343 and analyzed by the registered image generation unit 345; ¶ [0125], [0136]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Imamura et al with Kim et al including specifying a structure image that is included in the radiographic image and represents a structure of a specific shape having transmittance of radiation lower than the subject, based on the specific shape, and executing image processing corresponding to the structure image on the radiographic image. Imamura et al teaches the use of one or more markers in the imaging (see ¶ [0154]-[0155], [0166]) but does not describe radiation transmittance properties. Kim et al describes characteristic properties of markers used in radiographic imaging to assist in improving the generation and analysis of registration (image) information (¶ [0118], [0136]), thereby providing motivation to combine the teachings of Imamura et al with Kim et al.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al (US 2019/0046134) in view of Kim et al (US 2015/0190107) and Miyazaki et al (JP 2020/022689).
Regarding Claim 6, Imamura et al in view of Kim et al teach the image processing apparatus according to claim 5 (as described above), including Imamura et al that teaches the processor (controller 51, within the main body unit 21 of treatment cart 11; Fig 3 and ¶ [0071], [0198]-[0199]).
Imamura et al in view of Kim et al does not teach to detect the structure distance image based on a learned model learned in advance using a plurality of the distance images with the structure in the imaging region as the imaging target.
Miyazaki et al is analogous art pertinent to the technological problem addressed in this application and teaches to detect the structure distance image based on a learned model learned in advance using a plurality of the distance images with the structure in the imaging region as the imaging target (the learned model 411 is trained with input data from the x-ray detector including transmission distances to the subject P from the detector 12, which is then used for future detection; Fig 4 and ¶ [0057]-[0059].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Imamura et al and Kim et al with Miyazaki et al including to detect the structure distance image based on a learned model learned in advance using a plurality of the distance images with the structure in the imaging region as the imaging target. Machine learning data of photographed data of distances improves data validity, thereby improving imaging and image processing, as recognized by Miyazaki et al (¶ [0002]).

Regarding Claim 7, Imamura et al in view of Kim et al teach the image processing apparatus according to claim 3 (as described above), including Imamura et al that teaches the processor (controller 51, within the main body unit 21 of treatment cart 11; Fig 3 and ¶ [0071], [0198]-[0199]).
Imamura et al in view of Kim et al does not teach to specify the structure image based on a learned model learned in advance using a plurality of combinations of the radiographic image and the distance image with the structure in the imaging region as the imaging target.
Miyazaki et al is analogous art pertinent to the technological problem addressed in this application and teaches to specify the structure image based on a learned model learned in advance using a plurality of combinations of the radiographic image and the distance image with the structure in the imaging region as the imaging target (the reference spectrum imaging data is compared with the spectrum target imaging data to determine if the x-ray CT apparatus positioning is in the appropriate range and uses a combination of photograph data and x-ray (photon count) data; Fig 4 and ¶ [0057]-[0059], [0067]-[0069].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Imamura et al and Kim et al with Miyazaki et al including to specify the structure image based on a learned model learned in advance using a plurality of combinations of the radiographic image and the distance image with the structure in the imaging region as the imaging target. Machine learning data of photographed data of distances combined with x-ray data improves data validity and time required to apply radiation, thereby improving imaging efficiency and safety, as recognized by Miyazaki et al (¶ [0069]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al (US 2019/0046134) in view of Kim et al (US 2015/0190107) and Wright et al (US 2006/0100509).
Regarding Claim 10, Imamura et al in view of Kim et al teach the image processing apparatus according to claim 1 (as described above).
Imamura et al in view of Kim et al does not teach the structure consists of metal.
Wright et al is analogous art pertinent to the technological problem addressed in this application and teaches the structure consists of metal (a marker 1400 can be made of a low radiation absorption material, including metal, in the imaging element 1430 for the radiographic images; Figs 14A, 14B and ¶ [0112]-[0115]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Imamura et al and Kim et al with Wright et al including the structure consists of metal. Use of the marker assists in identifying the position between the target and the marker and expected to mitigate measurement errors in radiographic images, as described by Wright et al (¶ [0115]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al (US 2019/0046134) in view of Kim et al (US 2015/0190107) and Cox et al (CN 104053400).
Regarding Claim 11, Imamura et al in view of Kim et al teach the image processing apparatus according to claim 1 (as described above).
Imamura et al in view of Kim et al does not teach the structure is a wheelchair.
Cox et al is analogous art pertinent to the technological problem addressed in this application and teaches the structure is a wheelchair (a wheelchair 40 on platform 21 can be included in the scanning region used for obtaining the image; Fig 26-27 and ¶ [0108]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Imamura et al and Kim et al with Wright et al including the structure is a wheelchair. Use of a wheelchair during imaging allows people to remain in wheelchairs during scanning thereby improving healthcare facilities, as recognized by Cox et al (¶ [0003]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al (US 2019/0046134) in view of Kim et al (US 2015/0190107) and Bechard et al (ES 2614893).
Regarding Claim 12, Imamura et al in view of Kim et al teach the image processing apparatus according to claim 1 (as described above).
Imamura et al in view of Kim et al does not teach the structure is a stretcher.
Bechard et al is analogous art pertinent to the technological problem addressed in this application and teaches the structure is a stretcher (a stretcher 158 is positioned under the patient 156 for the x-ray generator assembly 268 to acquire images; Fig 3 and pg 10 ln 4-7).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Imamura et al and Kim et al with Bechard et al including the structure is a stretcher. Use of a stretcher during imaging allows people to remain in the stretcher during scanning with a mobile x-ray generator thereby improving healthcare facilities, as recognized by Bechard et al (pg 2 ln 38-46).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taguchi et al (US 2015/0094516) teaches the use of markers in radiographic images, wherein the markers absorb less radiation compared to the subject, and are used for positional and reference alignment.
Takagi et al (US 2017/0372454) teaches the use of marker images that are identified in radiographic images which can be used for alignment of multiple images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/               Examiner, Art Unit 2667 

/MATTHEW C BELLA/               Supervisory Patent Examiner, Art Unit 2667